Order entered November 26, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-10-01613-CV

                    IN THE INTEREST OF D.T.K., A MINOR CHILD

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-07-12791

                                          ORDER
       We GRANT court reporter Donna Kindle’s November 19, 2013 motion for extension of

time to file the supplemental reporter’s record and ORDER the record be filed by December 23,

2013. No further extensions will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE